TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00746-CR



                                   Thomas Atkinson, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-12-301480, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Thomas Atkinson was tried before a jury and found guilty of the offense

of murder. See Tex. Penal Code § 19.02(b)(1). The jury assessed punishment at 75 years in prison,

and the court sentenced appellant accordingly. See id. § 12.32 (punishment range for first-degree

felony is minimum of 5 years and maximum of 99 years).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 80-82 (1988). Appellant’s counsel has represented to the Court that he provided

copies of the motion and brief to appellant; advised appellant of his right to examine the appellate

record, file a pro se brief, and pursue discretionary review following dismissal of this appeal as
frivolous; and provided appellant with the mailing address of this Court and the trial court so that

he could inform the courts if he desired to review the record and submit a brief. See Kelly v. State,

436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300
S.W.3d at 766. Appellant requested and received the appellate record and filed three briefs.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: January 22, 2015

Do Not Publish


       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.

                                                   2